DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Kojima et al. (US 7,923,861) discloses a fuel cell hybrid vehicle power by a fuel cell and a battery connected to a DC/DC converter and an inverter to power a motor.
		Claim 1 is allowable over the prior art of record, because the prior art of record does not disclose an external port connected to a second wire branched from the first wire, the external port being used for input/output of electric power from/to an external device; a converter provided between the external port and the first wire on the second wire; an electric generator provided on a third wire bypassing the converter from the second wire; a first switch provided on the third wire on the external port side relative to the electric generator; and a second switch provided on the third wire on an opposite side of the first switch relative to the electric generator; wherein in a case in which electric power generated by the electric generator is supplied to the external device, the first switch is turned OFF and the second switch is turned ON such that the electric power generated by the electric generator is supplied to the external device through the converter.
Claim 8 is allowable over the prior art of record, because the prior art of record does not disclose an external port connected to a second wire branched from the first 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836